Electronically Filed
                                                      Supreme Court
                                                      SCPR-XX-XXXXXXX
                                                      22-DEC-2022
                                                      09:50 AM
                                                      Dkt. 6 OGP

                           SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            IN RE MONICA TERESA LEHUA MORRIS, Petitioner.


                         ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN IN GOOD STANDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of the petition to resign from the

 practice law in the State of Hawai#i, filed by attorney

 Monica Teresa Lehua Morris, pursuant to Rule 1.10 of the Rules of

 the Supreme Court of the State of Hawai#i (RSCH), but to retain

 the paper license as a memento, as authorized by RSCH Rule

 1.10(b), and the affidavits submitted in support thereof, we

 conclude that Petitioner Morris has fully complied with the

 requirements of RSCH Rule 1.10.   Therefore,

            IT IS HEREBY ORDERED that the petition to resign is

 granted.   Petitioner Morris may retain the paper license as a

 memento.

            IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Morris, attorney number 4935, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order.

          DATED:   Honolulu, Hawai#i, December 22, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2